Case 2:19-cr-00140-MRH Document 15 Filed 05/22/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA )
)
vs ) Case No. 2:19-cr-00140-MRH-1
)
)

ROBERT COLEMAN

WAIVER OF DETENTION HEARING

I understand that I have the right to a detention hearing in connection with the federal
charges that have been brought against me.

I hereby waive my right to a detention hearing at this time reserving the right to request a
detention hearing if and when the issue becomes relevant.

Mol Cebmwre

SIGNATURE OF DEFENDANT

DATE: 5/2] /2019 VAN nla

COUNSEL FOR DEFENDANT

ORDER OF DETENTION
ot
AND NOW, this 2/7 day of May, 2019,

IT IS HEREBY ORDERED that the government’s request for detention is GRANTED
pending further consideration if and when the issue of bail becomes relevant.

Conthe ALN

Cynthia eed Eddy ~
Chief United States Magistrate Judge
